                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                   Plaintiff,

     v.                                    Crim. Action No.: 2:21CR3-2
                                                        (Judge Kleeh)

NICOLE ELAINE COSNER,

                   Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   August    25,   2021,   the   Defendant    Nicole   Elaine   Cosner

(“Cosner”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Three   of   the   Indictment,    charging     her   with   Distribution    of

Buprenorphine, in violation of Title 18, U.S.C., Section 2 and

Title 21, U.S.C., Sections 841(a)(1) and 841(b)(1)(E)(i).                 This

Court referred Defendant’s plea of guilty to the magistrate judge

for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to

whether   the   plea   was   knowingly   and    voluntarily    entered,    and

recommending to this Court whether the plea should be accepted.

Cosner stated that she understood that the magistrate judge is not

a United States District Judge, and Cosner consented to pleading

before the magistrate judge.
USA v. COSNER                                                     2:21CR3-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Defendant Cosner’s statements during the plea

hearing   and   the   Government’s       proffer   establishing   that   an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Cosner was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 34] finding a

factual basis for the plea and recommending that this Court accept

Defendant Cosner’s plea of guilty to Count Three of the Indictment.

     The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release. [Dkt. No. 10].

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.      He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither the Defendant

nor the Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 34], provisionally ACCEPTS Defendant Cosner’s guilty

                                     2
USA v. COSNER                                               2:21CR3-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

plea, and ADJUDGES her GUILTY of the crime charged in Count Three

of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.   The Probation Officer shall undertake a presentence

investigation of Cosner, and prepare a presentence investigation

report for the Court;

     2.   The Government and Defendant Cosner shall each provide

their narrative descriptions of the offense to the Probation

Officer by September 24, 2021;

     3.   The presentence investigation report shall be disclosed

to Defendant Cosner, counsel for Defendant, and the Government on

or before November 23, 2021; however, the Probation Officer shall

not disclose any sentencing recommendations made pursuant to Fed.

R. Crim. P. 32(e)(3);

     4.   Counsel may file written objections to the presentence

investigation report on or before December 7, 2021;

                                  3
USA v. COSNER                                                    2:21CR3-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

December 17, 2021; and

     6.     Counsel may file any written sentencing memorandum or

statements      and    motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 7, 2022.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with her the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Defendant

on January 21, 2022, at 12:00 P.M., at the Elkins, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.




                                       4
USA v. COSNER                                               2:21CR3-2
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 34],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 15, 2021


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
